Plaintiff in error was by verdict of a jury found guilty of burglary in the second degree, committed by breaking into a private garage, where the evidence tended to show that he removed the tires from an automobile, placing two of them on his own car and taking two to a repair shop, where they were afterwards found. The jury failed to assess the punishment, and the court fixed the punishment at confinement in the state penitentiary for a term of two years.
This case was regularly submitted at the March, 1925, term of this court, at which time no brief had been filed by plaintiff in error. Upon submission further time was given to file briefs and plaintiff in error notified, to which no response has been made and no briefs have been filed. From this we may assume that there is no merit in the appeal.
We have, however, examined the record and find that the information sufficiently charges the offense; that the evidence is sufficient to support the verdict; that the instructions of the court fairly state the law of the case; and that the defendant otherwise had a fair trial.
The judgment of the trial court is affirmed.